Case 8:19-cv-01717-JLS-ADS Document 53 Filed 01/13/21 Page lofi Page ID #:767

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

KELLY JEAN ANTON AND Case No.: 8:19-cv-01717-JLS-ADS
CHRISTOPHET WATSON,
a. ORDER DISMISSING ACTION
Plaintiff, WITH PREJUDICE
V.

AMERICAN HONDA MOTOR CO.
INC.,

Nowe Nee Nee ee eee ee ee ee”

Defendant.

 

The Court, having considered the Stipulation for Dismissal filed by Plaintiffs
Kelly Jean Anton and Christopher Watson and Defendant American Honda Motor
Co. Inc. (together, the “Parties”), IT IS HEREBY ORDERED that the above-

captioned action is DISMISSED WITH PREJUDICE in its entirety.

 

Dated: January 13, 2021 é 7 <i a

me J onan, 4" Ved ~
| ; as
HON. JOSEPHINE L. STATON
UNITED STATES DISTRICT JUDGE

 
